Citation Nr: 0012422	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-40 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder, on a direct basis.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder, on a direct basis.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
March 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating action by the 
Department of Veterans Affairs (VA) Togus, Maine, Regional 
Office (RO) which, in pertinent part, found that the veteran 
had not submitted new and material evidence to reopen 
previously denied claims of service connection for disorders 
of the right knee and right ankle on a direct basis.  

This case was previously before the Board, and in December 
1998, the issue of whether the veteran had presented new and 
material evidence to reopen prior claims of entitlement to 
service connection for a right knee and right ankle disorder, 
as well as the additional issues of entitlement to service 
connection for hypertension and an increased evaluation in 
excess of 10 percent for a service-connected left knee 
disorder, were remanded to the RO for further development.  
While in remand status, service connection for hypertension 
and an increased evaluation for the veteran's left knee 
disability from 10 percent to 20 percent were granted by an 
RO rating action in September 1999.  Following the September 
1999 rating action, the veteran submitted a statement to the 
RO expressing complete satisfaction with the increase in the 
disability evaluation assigned for a service-connected left 
knee disorder and indicated that he considered this matter 
resolved.  Accordingly, the appeal is limited to the issues 
as set forth on the title page.  

It appears that the veteran has raised the issue of service 
connection for a right lower extremity disorder (right knee 
and/or right ankle) as secondary to his service-connected 
left knee disability.  This issue, which presents an 
alternative theory of entitlement to the benefit sought, has 
not been developed for appellate review and is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a right ankle disorder and a right 
knee disorder was denied by an unappealed RO rating action in 
January 1991.  

2.  Evidence received subsequent to the January 1991 
determination includes VA and private clinical records, and 
the veteran's testimony at a personal hearing on appeal, 
which is either cumulative of evidence already of record or 
is not of such significance that it must be considered in 
connection with all the evidence to fairly decide the merits 
of the veteran's claims.  


CONCLUSIONS OF LAW

1.  Evidence adduced subsequent to the unappealed January 
1991 rating decision which denied the veteran service 
connection for a right ankle disorder on a direct basis is 
not new and material, and the claim is not reopened; the 
January 1991 rating action is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302 
(1999).  

2.  Evidence adduced subsequent to the unappealed January 
1991 rating decision which denied service connection for a 
right knee disorder on a direct basis is not new and 
material, and the claim is not reopened; the January 1991 
rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Ankle Disorder

In an unappealed RO decision dated in January 1991, 
entitlement to service connection for a bilateral ankle 
disability was denied.  This decision essentially found that 
while the veteran sprained his right ankle in service, 
chronic right ankle disability subsequent to that injury had 
not been demonstrated by the clinical evidence.  

Under the appropriate laws and regulations, the prior 
determination denying entitlement to service connection for a 
right ankle disorder is final.  Consequently, the veteran's 
claim as to service connection for a right ankle disorder may 
not be reopened absent the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  In considering 
whether a claim may be reopened, a two step analysis must be 
performed.  First, the Board must determine whether the 
evidence is both new and material.  If and only if the Board 
determines that the claimant has produced new and material 
evidence is the claim deemed to have been reopened, and the 
case must then be evaluated on the basis of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The first step in the two step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and, (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?  

The Board will first review the evidence that was before the 
agency of original jurisdiction in January 1991 for purposes 
of clarity.  This evidence included the veteran's service 
medical records, which showed that in September 1982 the 
veteran presented to a service department treatment facility 
with complaints of right ankle and right thigh pain as the 
result of an injury occurring while "twisting."  On 
physical examination the veteran was noted to be tender over 
the right lateral malleolus and right hamstring.  There was a 
full range of motion of the ankle and no effusion.  An X-ray 
was interpreted to show no fracture.  Ankle sprain and pulled 
hamstring were the diagnostic impressions.  

The veteran's remaining service medical records were negative 
for any further complaints and/or findings referable to his 
right ankle.  On his March 1985 medical examination for 
service separation, a clinical evaluation of his lower 
extremities found no abnormalities.  

The evidence before the agency of original jurisdiction in 
January 1991 also included a report of the veteran's initial 
post service VA examination in January 1991.  On this 
examination the veteran related an injury to his right leg in 
1983 during a softball game which he said resulted in painful 
swelling of the right knee and pain on the outside of the 
right ankle.  The veteran also reported that in 1990, 
approximately five years after service, he twisted his right 
ankle playing basketball, causing pain and swelling to that 
joint.  He added that an X-ray at that time showed some bony 
chips and that he was advised to see a specialist, but could 
not afford it.  Examination of the right ankle in January 
1991, revealed some tenderness over the fibula collateral 
ligaments, but no edema or other abnormality.  Range of 
motion of the ankle was completely normal.  No evidence of 
fracture of the right ankle was the diagnostic impression.  

On the basis of the evidence described above, the RO in 
January 1991 concluded that a right ankle disability 
attributable to service was not demonstrated.  

Evidence adduced since the January 1991 rating decision 
includes VA and private clinical data compiled between May 
1995 and November 1999, to include reports of VA examinations 
provided to the veteran in July 1997, February 1999, and 
November 1999.  A May 1995 VA progress note records that the 
veteran reported previously fracturing his right ankle and 
currently experiencing right ankle pain due to his duties as 
a security officer.  An X-ray of the right ankle on this 
occasion showed no osseous or articular pathology.  On VA 
examination in July 1997, contrary to his earlier report on 
VA examination in January 1991, the veteran said he injured 
his left knee and left ankle simultaneously in 1983 while 
playing softball.  There were no complaints and/or findings 
referable to his right ankle on this examination.  Complaints 
and findings on VA examination provided to the veteran in 
June 1998 were also limited to his left ankle.  There were 
similarly no complaints or findings with respect to the 
veteran's right ankle on VA examination in February 1999.  

On his most recent VA examination in November 1999, the 
veteran claimed that he had bilateral ankle problems, with 
difficulty with the right ankle stemming from a football 
injury in service.  

On physical examination both ankle joints were found to have 
normal plantar flexion and approximately 10 degrees of dorsal 
extension.  There was no swelling.  The external contour was 
normal, and there was no indication of ligamentous laxity.  
An X-ray of the right ankle was essentially normal, except 
for an irregularity that was evident at the region of the 
posterior malleolus of the distal tibia.  Possible previous 
trauma involving the posterior malleolus of the distal tibia 
was the diagnostic impression on X-ray.  

Testimony proffered by the veteran at a personal hearing on 
appeal in February 1998, included the veteran's statement 
that he injured his right ankle in 1983 while playing 
football.  He said that he is not presently receiving 
treatment for his right ankle.  

Evidence received with the veteran's attempt to reopen his 
claim for service connection for a right ankle disorder also 
includes a physical examination of the veteran by a physician 
at St. Mary's Regional Center in April 1997, during which the 
veteran denied any musculoskeletal problems, except for 
problems with his left knee and ankle.  His extremities were 
described as unremarkable on physical examination.  On a 
December 1998 physical examination by clinicians at the 
University of New England College of Osteopathic Medicine, 
the veteran reported that he fractured both knees and ankles 
18 years ago.  On musculoskeletal examination the veteran was 
found to have a decreased range of motion in the knees and 
ankles, as well as joint pain.  

In a statement received in September 1999, a private 
physician, Stephen G. Sokol, M.D., stated that the veteran 
has right leg pains which are secondary to the injury in his 
left leg, for which he is service connected.  

The Board has reviewed the evidence submitted since the 
January 1991 rating decision.  It has determined that this 
evidence, to the extent it bears on the issue of direct 
service connection for a right ankle disorder, is cumulative 
of previously presented evidence that was before the agency 
of original jurisdiction in January 1991.  Specifically, the 
clinical evidence received with respect to the veteran's 
right ankle does not contain any showing or opinion that the 
veteran's complaints of right ankle pathology is related to a 
clearly identifiable chronic right ankle disorder 
attributable to service.  The additional evidence, while 
containing further diagnostic evaluation of the veteran's 
right ankle, continues to provide no clinical indication that 
the veteran has a right ankle disability stemming from or 
attributable to an injury in service.  These records 
essentially contain the same clinical impressions, which were 
in the record prior to the January 1991 rating decision.  To 
the extent the record differs, such difference serves only to 
reinforce the RO's prior conclusion that a right ankle 
disorder did not have its onset in service.  Thus, the 
clinical evidence is cumulative of all the evidence that was 
previously in the record and is not "new."  

The testimony in February 1998 is not new, since assertions 
that the veteran had injured his right ankle in service had 
previously been considered.  The fact that sworn testimony 
has been presented does not provide a basis for reopening the 
claim.  The recounting is not new.  Godwin v. Derwinski, 1 
Vet. App. 419, 424 (1994).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992) (to the extent herein testimony restates 
contentions already on file, it is does not constitute new 
and material evidence).  

In sum, the evidence submitted since the January 1991 rating 
decision contains no new data.  Once it has been determined 
that evidence is not new, the inquiry ends and the claim for 
service connection for a right ankle disorder, on a direct 
basis is not reopened.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 63 (1998).  

II. Right Knee Disorder

In an unappealed rating decision dated in January 1991, the 
RO denied the veteran service connection for a right knee 
disorder on the basis that service medical records failed to 
show treatment rendered to the veteran for a chronic right 
knee disability.  

The veteran reasserted a claim for service connection for a 
right knee disorder in May 1995.  The Board observes that the 
issue initially presented for the RO's resolution in this 
case was, therefore, whether new and material evidence had 
been submitted to reopen the veteran's claim for entitlement 
to service connection for a right knee disability.  The prior 
rating decision of January 1991 is final, and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 54108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a).  

The record reveals that with respect to the threshold issue 
the RO, subsequent to the Board's December 1998 remand, 
"reopened" the veteran's claim for a right knee disorder 
after further consideration of the evidence, but denied the 
claim on the grounds that the recently submitted evidence 
consisting of VA and private treatment records and the 
veteran's testimony in February 1998, when considered with 
all the evidence both old and new, failed to provide a basis 
for finding the claim was well grounded.  The Court has 
essentially held that in cases such as this, the Board has a 
legal duty to consider the issue of whether new and material 
evidence has been submitted to reopen the claim, regardless 
of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Therefore, the Board will address as a threshold 
consideration the question of finality.  

Since the Board has determined in the instant case, as 
discussed below, that new and material evidence has not been 
submitted to reopen the claim for entitlement to service 
connection for a right knee disorder, contrary to the RO's 
determination, the Board is required to initially determine 
whether the veteran would be prejudiced by its considering 
such issues and arguments, or applying statutes, regulations, 
or court analysis which may have not been considered by the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds in this case that the veteran would not be 
prejudiced by this Board's determination with respect to the 
finality question in this matter, since the RO has already 
considered the question of finality and has provided him both 
a statement of the case and several supplemental statements 
of the case, which appraise him of the relevant laws and 
regulations regarding finality, the relevant evidence, and 
the strengths and weaknesses of his case for providing 
entitlement to service connection for a right knee disorder.  
The Board finds that he has clearly been appraised that 
previously denied claims could only be reviewed following the 
submission of new and material evidence.  Therefore, he is 
aware, or should be aware, that the Board cannot consider the 
merits of a previously denied claim in the absence of new and 
material evidence.  The Board therefore concludes that 
consideration of this claim on the basis of resolving the 
issue of new and material evidence will not prejudice the 
veteran's due process right.  

As indicated above, the RO denied the veteran's claim for 
service connection for a right knee disorder in January 1991.  
Under the appropriate laws and regulations this decision is 
final, and the veteran's claim cannot be reopened and 
reviewed unless new and material evidence has been submitted 
by or on behalf of the veteran.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  As previously set forth, in  
considering whether a claim may be reopened, a two step 
analysis must be performed.  First, the Board must determine 
whether the evidence is new and material.  If, and only if, 
the Board determines that the claimant has produced new and 
material evidence is the claim deemed to have been reopened, 
and the case must then be evaluated on the basis of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

When the RO initially considered this issue in January 1991, 
the pertinent evidence included the veteran's service medical 
records, which contained a report of an examination of the 
knees in July 1983.  This examination disclosed one to two 
plus medial collateral ligament laxity in the right knee, and 
mild lateral collateral ligament laxity, but no diagnosis 
referable to right knee pathology.  The pertinent evidence 
available at that time also included a report of a VA 
examination in January 1991, approximately 6 years after 
service, during which the veteran related to his examiner an 
injury to his right knee in service and current complaints of 
right knee pain.  Physical examination of the right knee 
revealed some fullness of the fat pad and some local 
tenderness.  There was no gross deformity or effusion.  Range 
of motion was normal.  There was no laxity of the cruciate or 
collateral ligaments, and the McMurray and Apley tests were 
negative.  X-rays of the right knee revealed very early 
degenerative joint changes involving the patella.  
Hypertrophy of the fat pad of the right knee manifested by 
tenderness and complaints of local pain was the diagnosis.  

The evidence received since the January 1991 unappealed 
rating decision consists primarily of VA and private clinical 
data.  A VA progress note dated in May 1995 records the 
veteran's reported history of a right knee injury and 
complaints of considerable right knee discomfort, and a 
clinical diagnostic impression of right knee pathology 
involving ligament injury.  A report of a May 1995 X-ray of 
the right knee was essentially normal, except for some slight 
lipping of the patella margins.  A January 1991 report of an 
X-ray of the right knee, received in October 1995, disclosed 
an osteophyte arising from the lateral aspect of the patella.  
A VA medical consultation in September 1997 records a report 
of injury to the veteran's right knee approximately 4 to 5 
months earlier, involving a fall directly on the patella, and 
clinical findings of tenderness only.  An X-ray of the right 
knee in September 1997 was interpreted to reveal unremarkable 
osseous structures.  The right knee was described as normal 
on VA X-ray of that joint in February 1999.  

On VA examination of the right knee in November 1999 it was 
noted by the veteran's examiner that service medical records 
all indicated that the veteran had difficulty with his left 
knee, but that the veteran currently claimed that his right 
knee was affected by his left knee impairment "regardless of 
the documentation in the military records."  The veteran 
complained of constant pain in both knees, and stiffness with 
use.  Physical examination of the knees found no effusion, 
atrophy, or medial ridging.  Patellofemoral crepitation on 
the right was noted mostly at 90 degrees of flexion.  
Anterior drawer testing revealed some questionable excessive 
"give".  An X-ray of both knees was interpreted to be 
normal.  Right knee chondromalacia patella was diagnosed.  

The private clinical data received subsequent to the January 
1991 rating decision includes a report of a private 
examination in January 1998, which found that the veteran has 
chronic bilateral knee pain.  Also on file is a September 
1999 statement from a private physician, written on a 
prescription form, reporting that the veteran has pain in the 
right leg secondary to service-connected injury.  

Testimony provided by the veteran in February 1998 in 
connection with his attempt to reopen the claim was to the 
effect that he injured his right knee, but was unsure as to 
whether this injury occurred in service or subsequent 
thereto.  

We have considered the evidence received since the RO's 
decision in January 1991 and compared it with available 
evidence before that determination, and find that the 
evidence is not new and material such as to reopen the 
veteran's claim seeking entitlement to service connection for 
a right knee disorder.  

The clinical evidence with respect to the veteran's right 
knee describes the veteran's condition in the context of 
current evaluation.  While it reveals that the veteran has 
right knee complaints and existing pathology, recently 
identified as chondromalacia, similar clinical evidence of 
complaints of right knee pain and existing right knee 
pathology were noted on VA examination in January 1991 when 
the RO first considered the veteran's claim.  To the extent 
that the recent clinical evidence differs, it is only to the 
extent that it provides a more extensive diagnostic 
impression of the veteran's right knee condition.  These 
records do not contain a medical showing or opinion that the 
veteran has residuals of a right knee injury, which had its 
onset in service, or that current right knee pathology is 
attributable to an event therein.  Consequently, the recently 
received clinical evidence, when viewed in the context of all 
the evidence, is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  The United States Court of Appeals for Veterans' 
Claims has held that additional evidence which consists of 
records and treatment many years after service, that do not 
indicate in any way that the conditions are service 
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  

The veteran's testimony in February 1998 is not new evidence, 
since assertions that the veteran has right knee impairment 
as a result of his service had previously been considered.  
The fact that sworn testimony has presented does not provide 
a basis for reopening the claim.  The recounting is not new.  
Godwin v. Derwinski, 1 Vet. App. 49, 424 (1994).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  (To the extent 
herein testimony restates contentions already on file it does 
not constitute new and material evidence).  With particular 
respect to the veteran's testimony, which indicated his 
uncertainty as to when he injured his right knee, the Board 
also observes that evidence which is not in favor of the 
veteran's claim, although it may be new, is certainly not 
material.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992).  

In sum, the Board concludes that new and material evidence 
has not been submitted to reopen the claim for entitlement to 
service connection for a right knee disorder, on a direct 
basis.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a right 
ankle disorder on a direct basis, the application to reopen 
is denied.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a right knee 
disorder on a direct basis, the application to reopen is 
denied.  






		
	MICHAEL E. KILCOYNE
Acting Member, Board of Veterans' Appeals


 

